Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/20/20, Applicant amended claim 1, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Objections
	Claim 1 is objected to because of the following informality: in the first limitation “the raw data timeseries” lacks antecedent basis.

Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-10 of U.S. Patent No. 10,095,756. Although the claims at issue the instant application claims recite the same subject matter as in the ‘756 patent.  See chart below.
Instant Application claim
‘756 patent claim
1
1
2
1
3
5
4
6
5
7
6
1
7
4
8
2
10
3
11
8
12
9
13
10
14
1, 6
15
1
16
5
17
7
18
8
19
3
20
1, 6


Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azvine et al (US 20160239660), hereafter known as Azvine.
With respect to claim 1, Azvine teaches:
receive one or more timeseries processing workflows that apply to the raw data timeseries, each of the timeseries processing workflows comprising a sequence of timeseries processing operations (paragraph 0020 plurality of time-ordered events as time series data, in event sequences (workflows)); 
identify the one or more timeseries processing workflows that apply to a raw data timeseries (paragraph 0020 identify event sequences for time-ordered events); 
process the raw data timeseries using the identified timeseries processing workflows to generate one or more derived data timeseries (paragraph 0020 process events to identify first, second sequences of events); and 
generate a plurality of directed acyclic graphs, each directed acyclic graph corresponding to one of the timeseries processing workflows and representing the sequence of timeseries processing operations in the corresponding workflow (paragraph 0020 genrate DAGs for time-ordered events); 
wherein each directed acyclic graph comprises one or more blocks representing at least one of one or more input timeseries to which the corresponding workflow applies, the sequence 
With respect to claims 14 and 20, Azvine teaches:
identify one or more timeseries processing workflows that apply to a raw data timeseries, each of the timeseries processing workflows comprising a predefined sequence of timeseries processing operations (paragraph 0020 plurality of time-ordered events as time series data, identifying said events in event sequences (workflows)); 
process the raw data timeseries using the one or more identified timeseries processing workflows to generate one or more derived data timeseries (paragraph 0020 process events to identify first, second sequences of time-ordered events); and 
optimize the identified one or more timeseries processing workflows by: selecting multiple of the identified one or more timeseries processing workflows that require one or more shared input timeseries (paragraph 0020 selecting first and second sequences of time-ordered events); and 
combining the selected timeseries processing workflows that require the one or more shared input timeseries into a single timeseries processing workflow (paragraph 0020 combining first and second sequences of time-ordered events).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-8 and 10-20 for obviousness type double patenting, Applicant requested in Remarks page 9 that said rejections be held in abeyance so they are maintained.  Regarding rejections of claims 1-13 under 35 U.S.C. 101 for reciting software per 
Regarding rejections of claims 1, 14,and 20 under 35 U.S.C. 102(a)(1) by Azvine, Applicant’s arguments have been considered but are not persuasive.  On page 12 of his Remarks Applicant asserts that Azvine does not teach “identify the one or more timeseries processing workflows that apply to a raw data timeseries.”  Examiner respectfully disagrees as Azvine teaches “identifying event sequences in a plurality of time-ordered events,” and describes event sequences as workflows of operations (paragraph 0046 (example of sequences as sequences of known attacks in a computer network intrusion) and time-ordered events as time series events (paragraph 0059 sequences of events as “a time-ordered plurality of events”).  On pages 12-13 Applicant asserts that Azvine does not teach “generate a plurality of directed acyclic graphs, each directed acyclic graph corresponding to one of the timeseries processing workflows and representing the sequence of timeseries processing operations in the corresponding workflow.” 
Examiner respectfully disagrees as Azvine paragraph 0020 teaches generating DAGs for time-ordered events. Azvine teaches the DAG can be a plurality of graphs (paragraph 0051) and also teaches the event sequences as exemplified in paragraph 0046 shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718.  The examiner can normally be reached on M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/19/21